Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered *118September 27, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
The trial court’s Sandoval ruling constituted an appropriate exercise of discretion, balancing the probative value of defendant’s consistent attitude of placing his interests before those of society and any prejudice to defendant (see, People v Jones, 158 AD2d 346, lv denied 76 NY2d 737).
Defendant’s guilt of the crimes charged was proven by legally sufficient evidence and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
The trial court appropriately exercised its discretion in denying defendant’s belated motion for a mistrial based upon an isolated summation comment (see, People v Shellman, 200 AD2d 403, lv denied 83 NY2d 858).
We perceive no abuse of discretion in sentencing.
Defendant has failed to preserve his additional claims of error which, in any event, would not warrant disturbing the judgment. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.